Name: Regulation (EU) 2019/496 of the European Parliament and of the Council of 25 March 2019 amending Council Regulation (EC) No 428/2009 by granting a Union general export authorisation for the export of certain dual-use items from the Union to the United Kingdom
 Type: Regulation
 Subject Matter: trade;  trade policy;  international trade;  Europe;  technology and technical regulations;  European construction;  tariff policy;  organisation of transport
 Date Published: nan

 27.3.2019 EN Official Journal of the European Union LI 85/20 REGULATION (EU) 2019/496 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 25 March 2019 amending Council Regulation (EC) No 428/2009 by granting a Union general export authorisation for the export of certain dual-use items from the Union to the United Kingdom THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) On 29 March 2017, the United Kingdom submitted the notification of its intention to withdraw from the Union pursuant to Article 50 of the Treaty on European Union (TEU). The Treaties will cease to apply to the United Kingdom from the date of entry into force of a withdrawal agreement or, failing that, two years after that notification, i.e. from 30 March 2019, unless the European Council, in agreement with the United Kingdom, unanimously decides to extend that period. (2) Council Regulation (EC) No 428/2009 (2) sets up a common system for the control of exports of dual-use items which is necessary to promote Union and international security and to provide a level playing field for Union exporters. (3) Regulation (EC) No 428/2009 provides for Union general export authorisations which facilitate controls on low-risk exports of dual-use items to certain third countries. Currently, Australia, Canada, Japan, New Zealand, Norway, Switzerland, including Liechtenstein, and the United States of America are covered by Union general export authorisation No EU001 set out in Annex IIa to Regulation (EC) No 428/2009. (4) The United Kingdom is a party to the relevant international treaties and a member of international non-proliferation regimes, maintains full compliance with related obligations and commitments. The United Kingdom applies proportionate and adequate controls to effectively address considerations about intended end uses and the risk of diversion, consistent with the provisions and objectives of Regulation (EC) No 428/2009. (5) Considering that the United Kingdom is an important destination for dual-use items produced in the Union, it is appropriate to add the United Kingdom to the list of destinations covered by Union general export authorisation No EU001 in order to ensure the uniform and consistent application of controls throughout the Union, to promote a level playing field for Union exporters and to avoid an unnecessary administrative burden, while protecting Union and international security. (6) Given the urgency entailed by the circumstances of the United Kingdom's withdrawal from the Union, it is necessary to allow for the prompt application of this Regulation concerning the inclusion of the United Kingdom in Union general export authorisation No EU001. Therefore, this Regulation should enter into force on the day following that of its publication in the Official Journal of the European Union. (7) The United Kingdom should be added to the list of destinations covered by Union general export authorisation No EU001 only in a situation where no withdrawal agreement concluded with the United Kingdom in accordance with Article 50(2) TEU has entered into force by the date on which the Treaties cease to apply to the United Kingdom pursuant to Article 50(3) TEU, HAVE ADOPTED THIS REGULATION: Article 1 Annex IIa to Council Regulation (EC) No 428/2009 is amended as follows: (a) the title Exports to Australia, Canada, Japan, New Zealand, Norway, Switzerland, including Liechtenstein, and United States of America is replaced by the following: Exports to Australia, Canada, Japan, New Zealand, Norway, Switzerland, including Liechtenstein, United Kingdom of Great Britain and Northern Ireland, and United States of America; (b) in Part 2 the following indent is inserted after the indent  Switzerland, including Liechtenstein:  United Kingdom of Great Britain and Northern Ireland. Article 2 Entry into force and application This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from the day following that on which the Treaties cease to apply to the United Kingdom pursuant to Article 50(3) TEU. This Regulation shall not apply if a withdrawal agreement concluded with the United Kingdom in accordance with Article 50(2) TEU has entered into force by the date referred to in the second paragraph of this Article. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 25 March 2019. For the European Parliament The President A. TAJANI For the Council The President G. CIAMBA (1) Position of the European Parliament of 13 March 2019 (not yet published in the Official Journal) and decision of the Council of 19 March 2019. (2) Council Regulation (EC) No 428/2009 of 5 May 2009 setting up a Community regime for the control of exports, transfer, brokering and transit of dual-use items (OJ L 134, 29.5.2009, p. 1).